DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2021.
Information Disclosure Statement
The information disclosure statement filed 09/18/2019 of Docket No.: TSP.048A, 10/02/2020 of Docket No.: TSP.048A, 11/06/2020 of Docket No.: TSP.048A, 01/04/2021 of Docket No.: TSP.048A, 02/04/2021 of Docket No.: TSP.048A, 05/13/2021 of Docket No.: TSP.048A fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US Patent, US Publications, or Foreign Patents are not listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than the 150 word limit by containing 160 words.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vale (US PG Pub 20150359547 A1).
Regarding claim 1, Vale discloses a vacuum transfer tool (Fig. 11a,  The Examiner notes that the components of the vacuum transfer tool of figure 11a are similar to the vacuum transfer tool of figure 65 and the orientation of the proximal and distal transfer tubes are different as stated in paragraph 0169, “The method of use of the system illustrated is very similar to that described in FIGS. 11a-d, except that in this embodiment the proximal end 815 of the microcatheter 809 and proximal end 806 of Rx aspiration catheter 801 are positioned within separate branches of a rotating hemostasis valve (RHV) 813.”.) for maintaining a vacuum within an extendable catheter (Fig. 11a, microcatheter 109, the vacuum transfer tool (Fig. 11a) a-d, except that in this embodiment the proximal end 815 of the microcatheter 809 and proximal end 806 of Rx aspiration catheter 801 are positioned within separate branches of a rotating hemostasis valve (RHV) 813.”), the aspiration port (See Examiner’s Annotated Figure 1) being positioned between the proximal end (See Examiner’s Annotated Figure 1) and the distal end (See Examiner’s Annotated Figure 1); a distal transfer tube (See Examiner’s Annotated Figure 1) comprising a proximal end (See Examiner’s Annotated Figure 1), a distal end (See Examiner’s Annotated Figure 1), a lumen extending from the proximal end (See Examiner’s Annotated Figure 1) to the distal end (See Examiner’s Annotated Figure 1), and an aspiration port (See Examiner’s Annotated Figure 1) in fluid communication with the lumen (As see in figure 11a, the Examiner notes that the distal transfer tube has a lumen that the reference 107 travels through and that the aspiration port is in fluid communication with.), the aspiration port (See Examiner’s Annotated Figure 1) being positioned between the proximal end (See Examiner’s Annotated Figure 1) and the distal end a-d, except that in this embodiment the proximal end 815 of the microcatheter 809 and proximal end 806 of Rx aspiration catheter 801 are positioned within separate branches of a rotating hemostasis valve (RHV) 813.”, thus the transfer tubes are removably connectable.) to the proximal end (See Examiner’s Annotated Figure 1) of the distal transfer tube (See Examiner’s Annotated Figure 1); wherein the distal end (See Examiner’s Annotated Figure 1) of the distal transfer tube (See Examiner’s Annotated Figure 1) is indirectly connectable (Fig. 11a, shows the distal transfer tube indirectly connectable to the proximal end of a catheter to the exit port 105 that is connected to the distal transfer tube and in paragraph 0077.) to a proximal end (See Examiner’s Annotated Figure 1) of a catheter (Fig. 11a, guide catheter 108); wherein the proximal end (See Examiner’s Annotated Figure 1) of the proximal transfer tube (See Examiner’s Annotated Figure 1) comprises a proximal sealing port (paragraph 0151 states “The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter when the two are side by side in the guide/sheath as shown previously in FIG. 11a.”, thus the Examiner is in the position that the proximal end of the proximal transfer tube comprises a proximal sealing port and that the proximal transfer tube is a hemostasis valve and the proximal sealing port.) configured to 



    PNG
    media_image1.png
    457
    589
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 11a of Vale
Regarding claim 2, Vale discloses the vacuum transfer tool of claim 1, Vale further discloses wherein the proximal end (See Examiner’s Annotated Figure 1) of the distal transfer tube (See Examiner’s Annotated Figure 1) comprises a fluid sealing port (paragraph 0151 states “The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter when the two are side by side in the guide/sheath as shown previously in FIG. 11a.
Regarding claim 3, Vale discloses the vacuum transfer tool of claim 2, Vale further disclose wherein the fluid sealing port (paragraph 0151 states “The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter when the two are side by side in the guide/sheath as shown previously in FIG. 11a.”, thus the Examiner is in the position that the proximal end of the proximal transfer tube comprises a proximal sealing port and that the proximal transfer tube is a hemostasis valve.) is a self-sealing port (The Examiner notes that as stated in paragraph 0151 “The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter when the two are side by side in the guide/sheath as shown previously in FIG. 11a.” that the fluid sealing port self-seals around the components and thus it is self-sealing.).
Regarding claim 4, Vale discloses the vacuum transfer tool of claim 1, Vale further discloses wherein the distal transfer tube (See Examiner’s Annotated Figure 1) is removably connectable directly to the proximal end (See Examiner’s Annotated Figure 1) of the catheter (Fig. 11a, guide catheter 108).
As shown in Figure 11a, the distal transfer tube is connected to the catheter 108, also with paragraph 0170 stating a distal transfer tube 813 is attached to the aspiration catheter 808 and paragraph 0169 stating “the system illustrated is very similar to that described in figure 11a-d.  Thus, the distal transfer tube is removably connectable directly to the proximal end of the catheter.
Regarding claim 5, Vale discloses the vacuum transfer tool of claim 1, Vale further discloses wherein the distal end (See Examiner’s Annotated Figure 1) of the proximal transfer tube (See Examiner’s Annotated Figure 1) comprises an introducer (Fig. 11a, microcatheter 109) configured to be received within the lumen of the distal transfer tube (See Examiner’s Annotated Figure 1).  The Examiner notes that figure 11a shows the introducer (Fig. 11a, microcatheter 109) extending through the lumen of the proximal transfer tube and through the lumen of the distal transfer tube.
Regarding claim 6, Vale discloses the vacuum transfer tool of claim 5, Vale further discloses wherein the introducer (Fig. 11a, microcatheter 109) comprises a rigid tubular body (fig. 11 shows the introducer 109 having a rigid body to maintain its tubular body, but flexible enough to be maneuvered within the vessel.  The Examiner is interpreting a rigid tubular body has the component is maintaining a tubular form as shown in figure 11.).
Regarding claim 7, Vale discloses the vacuum transfer tool of claim 6, Vale further discloses wherein the introducer (Fig. 11a, microcatheter 109) comprises a step (See Examiner’s Annotated Figure 2) adjacent the rigid tubular body (the rigid tubular body as stated in claim 6.), the step configured (The step is fully capable of abutting the proximal end of the distal transfer tube.) to abut the proximal end (See Examiner’s Annotated Figure 1) of the distal transfer tube (See Examiner’s Annotated Figure 1).  The Examiner notes that the step of the introducer is fully capable of abutting the proximal end (See Examiner’s Annotated Figure 1) of the distal transfer tube (See Examiner’s Annotated Figure 1) as the introducer (Fig. 11a, microcatheter 109) is movable within the vacuum transfer tool (Fig. 11a, see paragraph 0075.) as this part of the claim is functional language.

    PNG
    media_image2.png
    180
    440
    media_image2.png
    Greyscale


Examiner’s Annotated Figure 2 based on Figure 11a of Vale
Regarding claim 8, Vale discloses the vacuum transfer tool of claim 1, Vale further discloses wherein the proximal sealing support (The proximal sealing support as stated in claim 1) of the proximal transfer tube (See Examiner’s Annotated figure 1) is a rotating hemostasis valve (para. 0169 states the transfer tube is a rotating hemostasis valve and the components are similar to fig 65.  Thus, the proximal transfer tube is a rotating hemostasis valve.).
Regarding claim 9, Vale discloses the vacuum transfer tool of claim 1, Vale further discloses wherein the proximal transfer tube (See Examiner’s Annotated Figure 1) comprises a rotating hemostasis valve (para. 0169 states the transfer tube is a rotating hemostasis valve and the components are similar to fig 65.  Thus, the proximal transfer tube is a rotating hemostasis valve.) between the introducer (Fig. 11a, microcatheter 109) and the aspiration port (See Examiner’s Annotated figure 1) configured to help form the sealed space (“The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter when the two are side by side in the guide/sheath as shown previously in FIG. 11a.
Regarding claim 10, Vale discloses the vacuum transfer tool (Fig. 11a) of claim 1, Vale further discloses wherein the proximal transfer tube (See Examiner’s Annotated Figure 1) comprises two rotating hemostasis valves (The Examiner is interpreting the two rotating hemostasis valves as valves being a part of the hemostasis valve where there are two valves that are positioned on either end of the hemostasis valve either directly or indirectly.  As shown in Examiner’s Annotated Figure 1, the distal end of proximal transfer tube and the proximal end of the distal transfer tube are connected and thus the proximal transfer tube comprises two rotating hemostasis valves with them being indirectly connected.) positioned on opposite sides of the aspiration port (See Examiner’s Annotated Figure 1), the rotating hemostasis valves (para. 0169 states the transfer tube is a rotating hemostasis valve and the components are similar to fig 65.  Thus, the proximal transfer tube is a rotating hemostasis valve.) configured to form the sealed space when closed (The Examiner notes that a sealed space is formed when the valves are closed as stated in paragraph 0151 “The main body of the shaft may also have an oval or somewhat flattened profile, as this may be beneficial in allowing the user to seal a haemostasis valve around the shaft and a microcatheter”) and configured to secure the extendable catheter segment (Fig. 11a, microcatheter 109) to the proximal transfer tube (See Examiner’s Annotated Figure 1) when closed (Fig. 11a, microcatheter 109) such that movement of the proximal transfer tube (See Examiner’s Annotated Figure 1) simultaneously (Figures 11a-11d shows the proximal transfer tube moving the extendable catheter segment.) moves the extendable catheter segment (Fig. 11a, microcatheter 109).
Regarding claim 13
Regarding claim 14, Vale discloses the vacuum transfer tool of claim 13, Vale further comprising the extendable catheter segment (Fig. 11a, microcatheter 109 of Vale).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vale (US PG Pub 20150359547 A1) in view of Stevens (US Patent 5935112 A).
Regarding claim 11, Vale discloses the vacuum transfer tool (Fig. 11a) of claim 1, except Vale does not discloses the transparency of at least portions of the proximal transfer tube and/or the distal transfer tube.
However, Stevens teaches the limitation of at least portions of the proximal transfer tube (Fig. 10 of Stevens) and/or the distal transfer tube (Fig. 10 of Stevens) being transparent (Col. 18, lns. 57-65 of Stevens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Vale with the teachings of the clear body (transparent) proximal and distal transfer tubes of Stevens in order to provide for relative easy molding, moderate flexibility, and the ability to see in the internal components and operation of the adapters (Col. 18, lns. 57-65 of Stevens).
Regarding claim 12, Vale in view of Stevens teaches the vacuum transfer tool of claim 11, Vale in view Stevens allowing a visual determination (As stated in the previous claim 11, the proximal and distal transfer tubes are transparent and thus allow to provide a visual indication thus provide a visual determination.) of the position of the proximal end (See Examiner’s Annotated Figure 3) of the extendable catheter segment (Fig. 11a, microcatheter 109 of Vale) within a portion of the lumen (Fig. 11a, shows the extendable catheter segment (Fig. 11a, microcatheter 109) within the lumen of the proximal transfer tube (See Examiner’s Annotated Figure 1).) corresponding to the sealed space (within the proximal transfer tube is a hemostasis valve which are known in the art to have dual-seals that form a sealed space within itself as shown in the Examiner’s Annotated Figure 1).
The Examiner notes that the device of Vale in view of Stevens is fully capable of allowing a visual determination of the position of the proximal end of the extendable catheter segment within a portion of the lumen corresponding to the sealed space because the precious claim 11 stated that the proximal transfer tube is clear (transparent) as claim 12 is functional language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783